           Case 2:20-cv-01573-APG-NJK Document 6 Filed 10/05/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Charlie Muna Cabrera,                                     Case No.: 2:20-cv-01573-APG-NJK

 4          Petitioner,                                    Order Granting Additional Time to Pay
                                                                        Filing Fee
 5 v.
                                                                        [ECF No. 5]
 6 State of Nevada, et al.,

 7          Respondents.

 8         Petitioner Charlie Muna Cabrera has filed a document titled "Judicial Notice, to Make

 9 Payment to the Clerk of the Court." ECF No. 5. He states that he has sent an inmate account

10 request to for the Nevada Department of Corrections to pay the filing fee out of his account. The

11 court has not yet received the payment. Construing Cabrera's notice liberally, he is asking for

12 additional time to pay the filing fee, which I grant.

13         IT IS THEREFORE ORDERED that petitioner's time to pay the filing fee is extended to

14 October 30, 2020.

15         DATED October 5, 2020

16

17
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
